Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Claims 1-20 have been presented and are pending.

Continuation Acknowledgment
This application is a continuation application of U.S. application no. 13/485,645 filed on May 31, 2012, now U.S. Patent 10,380,585 ("Parent Application"). See MPEP §201.07. In accordance with MPEP §609.02 A. 2 and MPEP §2001.06(b) (last paragraph), the Examiner has reviewed and considered the prior art cited in the Parent Application. Also in accordance with MPEP §2001.06(b) (last paragraph), all documents cited or considered ‘of record’ in the Parent Application are now considered cited or ‘of record’ in this application. Additionally, Applicant(s) are reminded that a listing of the information cited or ‘of record’ in the Parent Application need not be resubmitted in this application unless Applicant(s) desire the information to be printed on a patent issuing from this application. See MPEP §609.02 A. 2.

Continuation Acknowledgment
The information disclosure statement (IDS) submitted on 11/07/2019 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
While 37 CFR 1.97 and 1.98 do not require that the information be material, rather they allow for submission of information regardless of its pertinence to the claimed invention and there is no requirement to explain the materiality of submitted references, the cloaking of a clearly relevant reference by inclusion in a long list of citations may not comply with Applicant's duty of disclosure, see Penn Yan Boats, Inc. V. Sea Lark Boats Inc., 359 F. Supp. 948, aff'd 479 F. 2d. 1338.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. US Patent No. 10,380,585 in view of. 
Claim 1 is a representative claim of independent claims in current application. 
Instant Application
US 10380585
1. A method for generating and processing transactional tokens, comprising:
1. A method of generating and processing transactional tokens, comprising:
providing a computing system comprising:
providing a computing system comprising:
a transaction handler interconnecting issuer processors controlling consumer accounts from which payments are made and acquirer processors controlling merchant accounts to which the payments are made;
a transaction handler interconnecting issuer processors controlling consumer accounts from which payments are made and acquirer processors controlling merchant accounts to which the payments are made;
a data warehouse coupled with the transaction handler, the data warehouse storing transaction data recording the payments processed by the transaction handler in an electronic payment processing network, and account data identifying a plurality of consumer accounts; and
a data warehouse coupled with the transaction handler, the data warehouse storing transaction data recording the payments processed by the transaction handler in an electronic payment processing network, and account data identifying a plurality of consumer accounts; and
a token processing system coupled with the transaction handler and communicating with user devices, including a first user device associated with a first user, outside the electronic payment processing network;
a token processing system coupled with the transaction handler and communicating with user devices, including a first user device associated with a first user and a second user device associated with a second user, computer devices outside the electronic payment processing network;


receiving, by the token processing system and from the first user device, an image of a coupon scanned by the first user device and an identifier associated with the first user device;
receiving, by the token processing system and from the first user device, an image of a coupon scanned by the first user device and an identifier associated with the first user device;
in response to receiving the scanned image, associating, by the token processing system, the scanned image with the first user device based on the identifier of the first user device and storing, by the token processing system, the scanned image with the identifier in the data warehouse;
in response to receiving the scanned image, associating, by the token processing system, the scanned image with the first user device based on the identifier of the first user device and storing, by the token processing system, the scanned image with the identifier in the data warehouse;
generating, by the token processing system, a first token based on the scanned image, the first token being associated with a first state corresponding to a first benefit;
generating, by the token processing system, a first token based on the scanned image, the first token corresponding to a first benefit ... updating, by the token processing system, the first token from a first state corresponding to the first benefit to a second state corresponding to a second benefit; 
associating, by the token processing system, the first token with the first user device based on the identifier for the first user device and storing, by the token processing system, the first token with the identifier in the data warehouse;
associating, by the token processing system, the first token with the first user device based on the identifier for the first user device and storing, by the token processing system, the first token with the identifier in the data warehouse;
monitoring, by the token processing system, usage of the first token in a transaction of a plurality of transactions, the plurality of transactions comprising a first transaction for which the first token is scanned at a first transaction terminal from the first user device;
monitoring, by the token processing system, usage of the first token in a transaction of a plurality of transactions, the plurality of transactions comprising a first transaction for which the first token is scanned in at a first transaction terminal from the first user device;
receiving, by the transaction handler, first transaction data associated with the first transaction;
receiving, by the transaction handler, first transaction data associated with the first transaction;
in response to receiving the first transaction data, applying, by the transaction handler, the first benefit to the first transaction;
in response to receiving the first transaction data, applying, by the transaction handler, the first benefit to the first transaction;
determining, by the token processing system, that the first benefit has been applied to the first transaction by the transaction handler;
ascertaining, by the token processing system, that the first benefit has been applied to the first transaction by the transaction handler;
in response to the first benefit being applied to the first transaction, updating, by the token processing system, the first token, such that the first token is associated with a second state corresponding to a second benefit different from the first benefit;
updating, by the token processing system, the first token from a first state corresponding to the first benefit to a second state corresponding to a second benefit; 
receiving, by the transaction handler, second transaction data associated with a second transaction initiated by the first user device at a second transaction terminal by scanning the first token at the second transaction terminal from the first user device; and
receiving, by the transaction handler, second transaction data associated with a second transaction initiated by the second user device at a second transaction terminal by scanning the first token at the second transaction terminal from the second user device
processing, by the transaction handler, the second transaction using the first token to provide the second benefit corresponding to the second state;
processing, by the transaction handler, the second transaction using the first token to provide the second benefit corresponding to the second state
wherein the receiving the first and second transaction data further comprises receiving, by the transaction handler from at least one acquirer processor, authorization requests for payments made by at least one issuer processor according to an account identifier of the first user, wherein the at least one issuer processor makes the payments on behalf of the first user and the at least one acquirer processor receives the payments on behalf of at least one merchant.
wherein the receiving the first and second transaction data further comprises receiving, by the transaction handler from acquirer processors, authorization requests for payments to be made by issuer processors according to account identifiers of the first and second users, wherein the issuer processors make the payments on behalf of the first and second users and the acquirer processors receive the payments on behalf of merchants.


Here, the main difference in the instant claim and the ‘585 Patent claim is that instant claim recites that the first and second transactions are initiated by the first user device while in ‘585 Patent the first transaction is initiated by the first user device and the second transaction is initiated by the second user device. In other word, the ‘585 captures the concept of the token being used by the first user device and used by the second user device while in the instant claim captures the concept of reusing of the token in transactions by the first user device. 
Robertson, however, teaches a token, e.g. electronic gift certificate, that allows an individual to use the gift certificate on multiple occasions and at a plurality of merchants (see Fig. 1, user computer; Abstract; ¶0006, online merchant; ¶0007; ¶0029, whereby multiple online stores can participate; ¶0031, to male online purchases with gift certificates).
Hence, it would have been obvious to one of ordinary skill in the art at the time of the invention to include the technique of allowing multiple purchases at the first device using a token as taught Robertson to ‘585 as the combination provides greater flexibility and convenience for usability (see ¶0007, certificate that is not restricted to a single merchant but may be used on multiple occasions and at multiple online business entities).
The other dependent claims are significantly similar in scope as ‘585 claims, hence are rejected.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
US Patent Publication No. 20100312625 discloses a transaction handler connected to an acquirer and issuer and functions to receives from the merchant’s acquirer an authorization request for a discount to a purchase, wherein the discount is associated with an electronic coupon stored on a portable consumer device. The discount is debited from a sponsor account and credited to an account of the merchant. The transaction handler achieves this by sending a first authorization request that includes the sponsor account and a discount amount to an issuer of the sponsor account. Once the response includes approval, a payment request is sent to the issuer of the sponsor account to deduct the discount from the sponsor account. The transaction handler in the publication functions to clear transaction and authorize the transaction in connection with issuer.
The transaction handler is also connected to a data warehouses for storing records of transactions. Once information relating to selected electronic coupon is downloaded to a user’s device, the account identifier associated with the sponsor of the electronic coupon is written to coupon card using a moblet stored on the device. This coupon card is used in a transaction using consumer account identifier where consumer has paid for the purchase using a credit card, debit card, or other portable consumer device.
US Patent Publication No. 20080228566 discloses systems and methods that combine coupon processing with payment processing such as credit/debit card transaction. The payment processing entities can function as the coupon clearinghouse between coupon issuers and merchants. The merchant receives coupon data and payment information and sends the information as a single request, e.g. authorization request, to payment processing entity. 
US Patent Publication No. 20090182663 and 20090259547 discloses electronic coupon, distribution of electronic coupon, and transferring and sharing of monetary value voucher such as gift card or coupon.
US Patent No. 9,256,874 discloses tokenization concept used in gift card.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEVEN S KIM whose telephone number is (571)270-5287. The examiner can normally be reached Monday -Friday: 7:00 - 3:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Patrick McAtee can be reached on 571-272-7575. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/STEVEN S KIM/Primary Examiner, Art Unit 3685